DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 02 July 2021, claims 1-17 remain pending, and amendments to claims 1, 13, and 15 have been made where no new matter has been added.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (KR 20130064969 A) in view of De Jesus (KR 101568793 B1). Hereinafter referred to as Choi in view of De Jesus.
Regarding claim 1, Choi discloses a battery module (Fig. 1) comprising:
a first cooling pipe (“112” Fig. 3, “connection header” pg. 6 –  4th paragraph, which corresponds to cooling pipes of the instant application as it “enable[s] the supply of cooling water” to the heat dissipation module pg. 6 – 4th paragraph);

    PNG
    media_image1.png
    446
    697
    media_image1.png
    Greyscale

a second cooling pipe (copy of Fig. 2 attached above where a plurality of “112” make up the battery module, and the 112 immediately adjacent to the 112 mapped to the first cooling pipe of the instant invention corresponds to the second cooling pipe) connected to the first cooling pipe (via “200”, which comprises of “210”, “214”, and “212” Fig. 2 above) and arranged on a different plane than the first cooling pipe (Fig. 2 above where the different planes of the first and second cooling pipes extend out of the page); and
a branch unit connecting the first cooling pipe and the second cooling pipe (“200” Fig. 2),
wherein the branch unit includes:
a lower connection pipe connected to the first cooling pipe (“210” Fig. 2, “branch pipe” pg. 6 – 2nd paragraph);
an upper connection pipe connected to the second cooling pipe (“212” Fig. 2, “inlet pipe” pg. 6 – 2nd paragraph, which is connected to the second cooling pipe via another set of 210 and 214); and
a connection member (“214” Fig. 2, “connector tube” pg. 6 – 2nd paragraph) into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted 
Choi does not disclose wherein the lower connection pipe including a lower connection unit, the upper connection pipe including an upper connection unit, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit,
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe.
However, De Jesus discloses a branch unit (“piping connection structure” pg. 2 – Summary of Invention, first sentence) connecting a first cooling pipe and a second cooling pipe (“piping” pg. 2 – Summary of Invention, last sentence) wherein the branch unit includes a lower connection pipe (“10” Fig. 1), an upper connection pipe (“40” Fig. 1), and a connection member which is inserted into the lower connection pipe and receives the upper connection pipe (“30” Fig. 1, “auxiliary connector” pg. 3 – last paragraph). De Jesus teaches wherein the lower connection pipe including a lower connection unit (“11” Fig. 1, “expanded portion” pg. 3 – 6th paragraph), the upper connection pipe including an upper connection unit (“41” Figs. 1 and 5, “bolt fastening part” pg. 3 middle of page after “BRIEF DESCRIPTION OF DRAWINGS”), the connection member being between the lower connection unit and the upper connection unit (“The auxiliary connector 30 is provided … between the inner circumferential surface of the expanded section 11 and the bolt fastening section 41” pg. 3 second to the last paragraph, Fig. 2) and contacting the lower connection unit and the upper connection unit (“the auxiliary th paragraph, Fig. 2 where 30 is in direct contact with 11 of 10 and 41 of 40), and
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (Figs. 1 and 2 where expanded portion 11 extends with increasing circumference that creates an incline along the lengthwise direction, “expanded with the expanded portion 11 of the pipe” pg. 4 – 1st paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (via 44 Figs. 1 and 2, “the tapered portion 44 should have an inclination” pg. 3 – middle of page after “BRIEF DESCRIPTION OF DRAWINGS”). De Jesus further teaches that this piping configuration as a whole (“piping connection structure” pg. 2 – “SUMMARY OF THE INVENTION”) increased the pressing force that the connection member is able to receive for pipe assembly, thereby improving airtightness in the branch unit (pg. 4 – 4th paragraph, last sentence).
	Therefore, it would have been obvious for a person having ordinary skill in the art to add a lower connection unit to the lower connection pipe, an upper connection unit to the upper connection pipe and an inclination to the lower connection unit and the upper connection unit along a lengthwise direction of the lower connection pipe and the upper connection pipe of the branch unit of Choi, in view of De Jesus, such that the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit, in order to achieve a branch unit with improved airtightness by increasing the pressing force that the connection member is able to receive through the piping connection structure taught in De Jesus.
Regarding claim 2, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit is inclined to be away from an outer surface of the lower connection pipe away from the first cooling pipe (De Jesus Figs. 1 and 2 where “11” inclines away from the length “10”), and the upper connection unit is inclined to correspond to the lower connection unit (De Jesus Figs. 1 and 2 where “44” complements the shape of  “11”).
Regarding claim 3, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein one of the lower connection unit and the upper connection unit is arranged inside the other one of the lower connection unit and the upper connection unit (De Jesus Fig. 2 where “44” or the upper connection unit is arranged inside “11” or the lower connection unit).
Regarding claim 4, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the upper connection unit is forcibly fitted into the connection member (“receive a strong pressing force” De Jesus pg. 4 – 4th paragraph).
Regarding claim 5, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the connection member includes:
a sealing unit arranged between the lower connection unit and the upper connection unit (De Jesus “32” Figs. 1-3, “sealing portion” pg. 3 – 9th paragraph); and
a body unit extending from the sealing unit and inserted into one of the lower connection pipe and the upper connection pipe (De Jesus “31” Fig. 2, “intubation section” pg. 4 – 4th paragraph).
Regarding claim 6, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the connection member includes: 

a shell member arranged to cover an outer surface of the core member (De Jesus “123” Fig. 5, “outer tube” pg. 4 – 4th paragraph).

    PNG
    media_image2.png
    274
    752
    media_image2.png
    Greyscale

Regarding claim 8, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit is bent to extend from the lower connection pipe (De Jesus Fig. 1 where “11” is a bent portion extending from “10”), and the upper connection unit is bent from an outer surface of the upper connection pipe toward the second cooling pipe (De Jesus Fig. 1 attached above where the direction of the pointed arrows indicate the direction of bend of the upper connection unit, which is toward the second cooling pipe as the upper connection pipe is connected to the second cooling pipe).
Regarding claim 9, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a lower branch block arranged between the first cooling pipe and the lower connection pipe (Choi “112b” Fig. 3, “fixing bracket” pg. 7 – 5th paragraph).

    PNG
    media_image3.png
    752
    830
    media_image3.png
    Greyscale

Regarding claim 10, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising an upper branch block arranged between the second cooling pipe and the upper connection pipe (attachment of Choi Fig. 1 above where a similar “112b” is disposed between the second cooling pipe and the upper connection pipe).
Regarding claim 11, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a first cooling plate where the first cooling pipe is arranged (Choi “110” Fig. 3, “first heat dissipation plate” pg. 6 – 10th paragraph).
Regarding claim 12, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a second cooling plate where the second 
Regarding claim 13, Choi discloses a battery module (Fig. 1) comprising:
a first cooling pipe (“112” Fig. 3, “connection header” pg. 6 –  4th paragraph, which corresponds to cooling pipes of the instant application as it “enable[s] the supply of cooling water” to the heat dissipation module pg. 6 – 4th paragraph);

    PNG
    media_image4.png
    618
    771
    media_image4.png
    Greyscale

a second cooling pipe (copy of Choi Fig. 2 attached above where a plurality of “112” make up the battery module, and the 112 immediately adjacent to the 112 mapped to the first cooling pipe of the instant invention corresponds to the second cooling pipe) connected to the first cooling pipe (via “200”, which comprises of “210”, “214”, and “212” Fig. 2 above) and arranged on a different plane than the first cooling pipe (Fig. 2 above where the different planes of the first and second cooling pipes extend out of the page); 

a branch unit connected between at least one selected from the group consisting of:
the first cooling pipe and the second cooling pipe (“200” adjacent of the second cooling pipe shown in Choi Fig. 2 above), and
the first cooling pipe and the third cooling pipe (“200” adjacent of the second cooling pipe shown in Choi Fig. 2 above),
wherein the branch unit includes:
a lower connection pipe connected to the first cooling pipe (“210” Fig. 2, “branch pipe” pg. 6 – 2nd paragraph);
an upper connection pipe connected to the second cooling pipe (“212” Fig. 2, “inlet pipe” pg. 6 – 2nd paragraph, which is connected to the second cooling pipe via another set of 210 and 214); and
a connection member (“214” Fig. 2, “connector tube” pg. 6 – 2nd paragraph) into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe (pg. 7 – 3rd and 4th paragraph).
Choi does not disclose wherein the lower connection pipe including a lower connection unit, the upper connection pipe including an upper connection unit, the connection member being 
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe, and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe.
However, De Jesus discloses a branch unit (“piping connection structure” pg. 2 – Summary of Invention, first sentence) connecting a first cooling pipe and a second cooling pipe (“piping” pg. 2 – Summary of Invention, last sentence) wherein the branch unit includes a lower connection pipe (“10” Fig. 1), an upper connection pipe (“40” Fig. 1), and a connection member which is inserted into the lower connection pipe and receives the upper connection pipe (“30” Fig. 1, “auxiliary connector” pg. 3 – last paragraph). De Jesus teaches wherein the lower connection pipe including a lower connection unit (“11” Fig. 1, “expanded portion” pg. 3 – 6th paragraph), the upper connection pipe including an upper connection unit (“41” Figs. 1 and 5, “bolt fastening part” pg. 3 middle of page after “BRIEF DESCRIPTION OF DRAWINGS”), the connection member being between the lower connection unit and the upper connection unit (“The auxiliary connector 30 is provided … between the inner circumferential surface of the expanded section 11 and the bolt fastening section 41” pg. 3 second to the last paragraph, Fig. 2) and contacting the lower connection unit and the upper connection unit (“the auxiliary connection (30) is closely installed at the end of the pipe” pg. 4 – 4th paragraph, Fig. 2 where 30 is in direct contact with 11 of 10 and 41 of 40), and
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (Figs. 1 and st paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (via 44 Figs. 1 and 2, “the tapered portion 44 should have an inclination” pg. 3 – middle of page after “BRIEF DESCRIPTION OF DRAWINGS”). De Jesus further teaches that this piping configuration as a whole (“piping connection structure” pg. 2 – “SUMMARY OF THE INVENTION”) increased the pressing force that the connection member is able to receive for pipe assembly, thereby improving airtightness in the branch unit (pg. 4 – 4th paragraph, last sentence).
Therefore, it would have been obvious for a person having ordinary skill in the art to add a lower connection unit to the lower connection pipe, an upper connection unit to the upper connection pipe and an inclination to the lower connection unit and the upper connection unit along a lengthwise direction of the lower connection pipe and the upper connection pipe of the branch unit of Choi, in view of De Jesus, such that the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit, in order to achieve a branch unit with improved airtightness by increasing the pressing force that the connection member is able to receive through the piping connection structure taught in De Jesus.
Regarding claim 14
Regarding claim 16, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the lower connection unit and the upper connection unit are fixed to the lower connection pipe and the upper connection pipe, respectively (De Jesus Fig. 1 where “11” is fixed to “10”, and “41” is fixed to “40”)
Regarding claim 17, Modified Choi discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein a diameter of an inner surface of the lower connection unit increases along the lengthwise direction of the lower connection unit (De Jesus Fig. 1 where the diameter of the inner surface of “11” increases as the length of “10” progresses from left to right).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Choi (Choi KR 20130064969 A in view of De Jesus KR 101568793 B1) as applied to claim 6 above, and further in view of Considine, Jr. et al (US 2016/0273688). Hereinafter referred to as Considine.
Regarding claim 7, Modified Choi discloses all of the limitations for the battery module as set forth in claim 6 above, but does not disclose wherein the core member and the shell member are different in hardness from each other.
However, Considine discloses a connection member (“hydraulic fluid line” Abstract) that includes a core member (“54” Fig. 4, “first elastomeric radial seal” [0026]) and a shell member (“50” Fig. 4, “female fitting” [0026]) arranged to cover an outer surface of the core member (“the first elastomeric radial seal 54 is sized so as to be inserted within the first internal radial groove 70 of the female fitting” [0027]). Considine teaches wherein the core member and the shell member are different in hardness from each other (“female fitting… manufactured from rigid materials” [0026] in comparison to “elastomeric seals 54 and 56 are manufacture from 
Therefore, it would be obvious for a person of ordinary skill in the art to add that the core member and the shell member of Choi are different in hardness from each other, in view of Considine where the shell member utilizes rigid materials and the core member utilizes flexible materials, in order to achieve a connection member with improved sealing capability.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20130064969 A) in view of Obrist et al (US 2014/0162107 A1) and De Jesus (KR 101568793 B1). Hereinafter referred to as Choi, Obrist, and De Jesus, respectively
Regarding claim 15, Choi discloses a battery module (Fig. 1) comprising:
a first cooling pipe (“112” Fig. 3, “connection header” pg. 6 –  4th paragraph);
a second cooling pipe (Choi Fig. 2 above where a similar, and yet distinct “112” exists in the battery module) connected to the first cooling pipe (via “200” that is adjacent to the second cooling pipe shown in Choi Fig. 2 above, which comprises of “210”, “214”, and “212”) and arranged on a different plane than the first cooling pipe (Choi Fig. 2 above where the different planes of the first and second cooling pipes extend out of the page); 
a branch unit connecting the first cooling pipe and the second cooling pipe (“200” adjacent of the second cooling pipe shown in Choi Fig. 2 above) including:
a lower connection pipe connected to the first cooling pipe (“210” Fig. 2, “branch pipe” pg. 6 – 2nd paragraph);

a connection member (“214” Fig. 2, “connector tube” pg. 6 – 2nd paragraph) into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe (pg. 7 – 3rd and 4th paragraph).
Choi does not disclose wherein the lower connection pipe including a lower connection unit, the upper connection pipe including an upper connection unit, the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit;
an external connection pipe; and
a lower branch block to connect the external connection pipe, the first cooling pipe, and the lower connection pipe,
wherein each of the lower connection unit of the lower connection pipe connected to the upper connection pipe and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined.

    PNG
    media_image5.png
    648
    856
    media_image5.png
    Greyscale

However, Obrist discloses a battery module (“31” Fig. 5, “battery” [0033]) comprising a first cooling pipe (“8” Fig. 2, “nozzle” [0025]), a second cooling pipe (Obrist Fig. 5 attached above), and a branch unit connecting the first cooling pipe and the second cooling pipe (“43” Fig. 5, “T-shaped branch” [0036]) that includes a lower connection unit and an upper connection unit (top edge of “8” as seen in Fig. 2, which applies for the second cooling pipe at the opposite end of the first cooling pipe). Obrist teaches an external pipe (“48” Fig. 5, “connection nozzle” [0036]) and a lower branch block to connect the external connection pipe, the first cooling pipe, and the lower connection pipe (“45” Fig. 5, “connection line” [0036]). Obrist further teaches that the lower branch block together with the external connection pipe provides a means for connection to a circulation pump and an external heat exchanger ([0036]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add an external connection pipe and a lower branch block to connect the external connection pipe, the first cooling pipe, and the lower connection pipe to the battery module of Choi in view of 
Moreover, De Jesus discloses a branch unit (“piping connection structure” pg. 2 – Summary of Invention, first sentence) connecting a first cooling pipe and a second cooling pipe (“piping” pg. 2 – Summary of Invention, last sentence) wherein the branch unit includes a lower connection pipe (“10” Fig. 1), an upper connection pipe (“40” Fig. 1), and a connection member which is inserted into the lower connection pipe and receives the upper connection pipe (“30” Fig. 1, “auxiliary connector” pg. 3 – last paragraph). De Jesus teaches wherein the lower connection pipe including a lower connection unit (“11” Fig. 1, “expanded portion” pg. 3 – 6th paragraph), the upper connection pipe including an upper connection unit (“41” Figs. 1 and 5, “bolt fastening part” pg. 3 middle of page after “BRIEF DESCRIPTION OF DRAWINGS”), the connection member being between the lower connection unit and the upper connection unit (“The auxiliary connector 30 is provided … between the inner circumferential surface of the expanded section 11 and the bolt fastening section 41” pg. 3 second to the last paragraph, Fig. 2) and contacting the lower connection unit and the upper connection unit (“the auxiliary connection (30) is closely installed at the end of the pipe” pg. 4 – 4th paragraph, Fig. 2 where 30 is in direct contact with 11 of 10 and 41 of 40), and
wherein the lower connection unit of the lower connection pipe connected to the upper connection pipe is inclined along a lengthwise direction of the lower connection pipe (Figs. 1 and 2 where expanded portion 11 extends with increasing circumference that creates an incline along the lengthwise direction, “expanded with the expanded portion 11 of the pipe” pg. 4 – 1st paragraph), and the upper connection unit of the upper connection pipe connected to the lower connection pipe is inclined along a lengthwise direction of the upper connection pipe (via 44 
Therefore, it would have been obvious for the person of ordinary skill to also add a lower connection unit to the lower connection pipe, an upper connection unit to the upper connection pipe and an inclination to the lower connection unit and the upper connection unit along a lengthwise direction of the lower connection pipe and the upper connection pipe of the branch unit of Modified Choi, in view of De Jesus, such that the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit, in order to further achieve a battery module with a branch unit of improved airtightness by increasing the pressing force that the connection member is able to receive through the piping connection structure taught in De Jesus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, and 9-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12, and 14-15 of copending Application No. 
Regarding Claim 1 of the instant application, Park ‘167 claims a battery module comprising a first cooling tube, a second cooling tube that is connected to the first cooling tube and arranged on a different plane than the first cooling tube, and a branching portion connecting the first cooling tube to the second cooling tube (claim 1). Examiner notes that the term “tube” although not the same exact term used in the instant claimed “pipe” are identical structural and functional terms and a skilled artisan would appreciate there is no patentable distinction between the two terms. 
Furthermore, Park ‘167 claims that the branching portion comprises a lower connection tube connected to the first cooling tube, an upper connection tube connected to the second cooling tube, and a connection member into which one of the lower connection tube and the upper connection tube is inserted; the connection member being inserted into the other of the lower connection tube and the upper connection tube (claim 1); and the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (claim 13). As explained in claim 1 above, the terms “portion” or unit”, and “contacting” or “tightly coupled” have no structural, functional, or patentable distinction over each other, and are identical structural and functional terms that a skilled artisan would appreciate there is no patentable distinction between the two terms.
Park ‘167 does not claim the specific features required of the claimed branched portion, i.e. the claimed “wherein a lower connection unit of the lower connection pipe connected to the upper connection pipe and an upper connection unit of the upper connection pipe connected to the lower connection pipe are formed to be inclined”. 

Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 by adding in a lower connection unit and an upper connection unit of Hiroi in order to achieve a connection member able to connect cooling pipes facilitated between pipe line where the attachment of O-rings is efficient and sealing performance is maintained.
Regarding Claim 5 of the instant, Park ‘167 claims a connection member that comprises a seating portion supporting an end of one of the lower connection tube and the upper connection tube, and a latching portion latched to an end of the other of the lower connection tube and the upper connection tube (claim 8). Examiner notes that the term “seating” in comparison to “sealing”, and the term “latching” in comparison to “body” are identical structurally that a skilled artisan would appreciate there is no patentable distinction. In addition, as explained in 
Regarding Claim 6 of the instant, Park ‘167 claims that the connection member comprises a core member and an outer cover member surrounding an outer surface of the core member (claim 6).
 Regarding Claim 7, Park ‘167 claims wherein the core member and the shell member are different in hardness from each other (claim 7, i.e. the hardness of the core member is different from the hardness of the outer cover member). 
Regarding Claim 9, Park ‘167 claims a lower branch block arranged between the first cooling tube and the lower connection tube (claim 9). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 10, Park ‘167 claims an upper branch block arranged between the second cooling tube and the upper connection tube (claim 10). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 11, Park ‘167 claims a first cooling plate in which the first cooling tube is arranged (claim 11). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 12, Park ‘167 claims a second cooling plate in which the second cooling tube is arranged (claim 12). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 13, Park ‘167 claims a first cooling tube, a second cooling tube connected to the first cooling tube and arranged on a different plane than the first cooling tube (as explained for the instant claim 1 above), and a third cooling tube that is connected to the first 
Furthermore, Park ‘167 claims that the branching portion comprises a lower connection tube connected to the first cooling tube, an upper connection tube connected to the second cooling tube, and a connection member into which one of the lower connection tube and the upper connection tube is inserted; the connection member being inserted into the other of the lower connection tube and the upper connection tube (claim 1); and the connection member being between the lower connection unit and the upper connection unit and contacting the lower connection unit and the upper connection unit (claim 13). As explained in claim 1 above, the terms “portion” and unit” have no structural, functional, or patentable distinction. 
Park ‘167 does not disclose the specific features required of the claimed branched unit, i.e. the claimed “wherein a lower connection unit of the lower connection pipe connected to the upper connection pipe and an upper connection unit of the upper connection pipe connected to the lower connection pipe are formed to be inclined”.
However, Hiroi discloses a connection member (1 Fig. 1) wherein a lower connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the lower connection pipe (41 Fig. 5A [0042] referred to as a “pipe line”) connected to the upper connection pipe (31 Fig. 5A [0042] referred to as a “pipe line”) and an upper connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the upper connection pipe connected to the lower connection pipe are formed to be inclined. Hiroi teaches that the connection member is used to facilitate connections between pipe line blocks ([0006]), which are used to form a hydraulic pressure circuit or a fluid supply circuit ([005]), while ensuring sealing performance ([0006]). Hiroi teaches that a lower 
Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 by adding in a lower connection unit and an upper connection unit of Hiroi in order to achieve a connection member able to connect cooling pipes facilitated between pipe line blocks that where the attachment of O-rings is efficient and sealing performance is maintained.
Regarding Claim 14, Park ‘167 discloses a third cooling plate in which the third cooling tube is arranged (claim 15). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Regarding Claim 15, Park ‘167 claims a battery module comprising a first cooling tube, a second cooling tube that is connected to the first cooling tube and arranged on a different plane than the first cooling tube, and a branching portion connecting the first cooling tube to the second cooling tube (claim 1). Examiner notes that the term “tube” although not the same exact term used in the instant claimed “pipe” are identical structural and functional terms and a skilled artisan would appreciate there is no patentable distinction between the two terms. 
Furthermore, Park ‘167 claims that the branching portion comprises a lower connection tube connected to the first cooling tube (claim 1), an upper connection tube connected to the second cooling tube (claim 1), and a connection member into which one of the lower connection tube and the upper connection tube is inserted (claim 1); the connection member being inserted into the other of the lower connection tube and the upper connection tube (claim 1); the connection member being between the lower connection unit and the upper connection unit and 
Park ‘167 does not claim the specific features required of the claimed branched portion, i.e. the claimed “wherein a lower connection unit of the lower connection pipe connected to the upper connection pipe and an upper connection unit of the upper connection pipe connected to the lower connection pipe are formed to be inclined”. 
However, Hiroi discloses a connection member (1 Fig. 1) wherein a lower connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the lower connection pipe (41 Fig. 5A [0042] referred to as a “pipe line”) connected to the upper connection pipe (31 Fig. 5A [0042] referred to as a “pipe line”) and an upper connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the upper connection pipe connected to the lower connection pipe are formed to be inclined. Hiroi teaches that the connection member is used to facilitate connections between pipe line blocks ([0006]), which are used to form a hydraulic pressure circuit or a fluid supply circuit ([005]), while ensuring sealing performance ([0006]). Hiroi teaches that a lower connection unit and an upper connection unit that are formed to be inclined ([0022]) allows efficient O-ring attachment on the connector member used for connecting pipe line blocks ([0021]).
Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 by adding in a lower connection unit and an upper connection unit of Hiroi in order to achieve a connection member 
Regarding Claim 16, Park ‘167 claims that the lower connection tube and the upper connection tube are connected to the first cooling tube and the second cooling tube, respectively, (claim 1) where the terms of the instant application of “pipe” lower” and upper” do not have any structural, functional, or patentable distinction over the disclosed “tube”, “first”, and “second” of Park ‘167.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that Choi, De Jesus, Considine, and Obrist, alone or in combination, do not disclose or suggest the features that were amended into claim 1 of the current claim set.
However, as explained in this Office Action above, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (KR 20130064969 A) in view of De Jesus (KR 101568793 B1) where the specific features of the lower connection pipe including a lower connection unit, an upper connection pipe including an upper connection unit, and the connection member being between and contacting the lower and the upper connection units are taught by De Jesus.

Applicant appears to argue that the current amendments to claims 1, 13, and 15 overcome the Nonstatutory Provisional Double Patenting rejection on claims 1, 5-7, and 9-14 over copending application 16/342, 167 (referred to as Park ‘167) in view of Hiroi.
However, as explained in this Office Action, the current amendments do not overcome the Nonstatutory Provisional Double Patenting rejection on claims 1, 5-7, and 9-14 by copending Park ‘167 in view of Hiroi where the features added onto claims 1, 13, and 15 are claimed in Park ‘167.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721